Citation Nr: 0838808	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  08-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
eye disorder claimed as the result of chemical exposure.  

2.  Entitlement to service connection for colon cancer 
claimed as the result of chemical exposure.  

3.  Entitlement to service connection for chronic irritable 
bowel syndrome claimed as the result of chemical exposure.  

4.  Entitlement to service connection for a chronic hernia 
disorder to include a ventral hernia claimed as the result of 
chemical exposure.  

5.  Entitlement to service connection for chronic erectile 
dysfunction.  

6.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression claimed as the 
result of chemical exposure.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1955 to June 1959.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Hartford, Connecticut, Regional Office (RO) which denied 
service connection for a chronic acquired eye disorder, colon 
cancer, chronic irritable bowel syndrome, a chronic hernia 
disorder, chronic erectile dysfunction, and a chronic 
acquired psychiatric disorder to include depression.  In July 
2008, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  

The issues of service connection for colon cancer claimed as 
the result of chemical exposure; chronic irritable bowel 
syndrome claimed as the result of chemical exposure, a 
chronic hernia disorder to include a ventral hernia claimed 
as the result of chemical exposure, chronic erectile 
dysfunction, and a chronic acquired psychiatric disorder to 
include depression claimed as the result of chemical exposure 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  A chronic acquired eye disorder was not shown during 
active service or at any time thereafter.  

2.  Refractive error of the eye is not a disability for which 
VA compensation benefits may be awarded.  


CONCLUSIONS OF LAW

1.  A chronic acquired eye disorder claimed as the result of 
chemical exposure was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1116, 1131, 5103, 5103A, 5107 (West 
2002 & Suppl. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326(a) (2007 as amended).  

2.  Service connection may not be established for refractive 
error of the eye.  38 C.F.R. §§ 3.303(c), 4.9 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the veteran's claim of entitlement to service 
connection for a chronic acquired eye disorder, the Board 
observes that the RO issued VCAA notices to the veteran in 
April 2006, August 2006, and March 2007 which informed him of 
the evidence generally needed to support a claim of 
entitlement to service connection and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The VCAA 
notices were issued to the veteran prior to the July 2007 
rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  The hearing transcript is of record.  An 
examination or opinion was not obtained with respect to the 
claimed chronic acquired eye disorder.  However, as will be 
discussed below, there is no lay evidence of a continuity of 
symptomatology to suggest an association between any current 
disability and military service.  See Charles v. Principi, 16 
Vet. App. 370, 374- 75 (2002).  There is also no competent 
evidence of either the claimed disorder or an etiological 
relationship between such disability and active service.  See 
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  Thus, 
the VA has no duty to obtain an examination or opinion on 
that claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 
as amended).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); petition for cert. filed, __ 
U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 07A588).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, and either (1) Type 
II diabetes mellitus, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and/or soft-tissue sarcoma become manifest to a degree of 10 
percent or more at any time after service or (2) chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, service connection shall be established for such 
disability if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2007) are met even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2007).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

Refractive error of the eye is not a disability for which VA 
disability compensation benefits may be awarded.  38 C.F.R. 
§§ 3.303(c), 4.9 (2007).  

The veteran's service medical records do not refer to a 
chronic acquired eye disorder.  At his June 1959 physical 
examination for service separation, the veteran exhibited 
normal eyes and uncorrected bilateral 20/20 visual acuity.  

The veteran's Armed Forces of the United States Report of 
Transfer or Discharge (DD Form-214) reflect that he was 
stationed at the Sangley Point, the Republic of the 
Philippines, United States Naval Station.  He did not serve 
in the Republic of Vietnam; thus, the presumptive provisions 
relating to herbicide exposure do not apply.

A March 2006 VA treatment record notes that the veteran 
complained of left eye pain of four months' duration.  He 
clarified that his eye was currently asymptomatic.  The 
veteran reported that he wore glasses.  On examination of the 
eyes, the veteran exhibited no abnormalities.  An impression 
of "pain in left eye" was advanced.  

In his March 2006 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that "the 
spraying of Agent Orange in Sangley Point" and "also my 
working with chemicals on aircraft propeller (sic), fuel 
systems and engines cause[d] my ... eye problems."  

Documentation from Vision Associates of Rochester dated in 
April 2006 indicates that the veteran was prescribed 
corrective lenses.  

In a June 2006 written statement, the veteran asserted that 
"I associate my eye problem from the chemicals I came in 
contact with while in the US Navy."  

At the July 2008 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran acknowledged  that he 
had experienced no eye or vision problems during active 
service.  He testified that he had been initially prescribed 
glasses after service.  The veteran reported that he had been 
given progressively stronger lenses since that time.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  A chronic acquired eye disorder was not objectively 
shown during active service or at any time thereafter.  The 
veteran asserts that he sustained a chronic eye disability 
secondary to his inservice chemical exposure.  His claim is 
supported solely by his own testimony and written statements.  

The Board is cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability.  For example, a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony can serve as 
probative evidence establishing a continuity of 
symptomatology.  However, veteran has not asserted any 
continuity of symptoms since service, and the Board finds 
that a lay person is not be competent to offer an opinion on 
a matter clearly requiring medical expertise, such as linking 
current eye complaints to chemical exposure in service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the veteran and his representative's lay beliefs alone can 
serve to establish any association between the veteran's 
disability and his military service.  

As noted, the veteran has been shown to exhibit refractory 
errors decades after service separation.  However, refractive 
error of the eye is not a disability for which VA disability 
compensation benefits may be awarded.  38 C.F.R. §§ 3.303(c), 
4.9 (2007).  

The veteran has not been objectively shown by competent 
evidence to have a chronic acquired eye disorder related to 
service.  Therefore, service connection for a chronic 
acquired eye disorder claimed as the result of chemical 
exposure is denied.  


ORDER

Service connection for a chronic acquired eye disorder 
claimed as the result of chemical exposure is denied.  


REMAND

The veteran advances on appeal that he incurred colon cancer 
as the result of his inservice exposure to chemicals while 
stationed in the Philippines and that he subsequently 
manifested chronic irritable bowel syndrome, a chronic 
ventral hernia, chronic erectile dysfunction, and chronic 
depression as the result of his inservice exposure to 
chemicals and/or secondary to his colon cancer and its 
treatment.  

In reviewing the claims file, the Board observes that the 
veteran's service personnel documentation is not of record.  
In his March 2006 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that "the 
spraying of Agent Orange in Sangley Point" and "also my 
working with chemicals on aircraft propeller (sic), fuel 
systems and engines cause[d] my injuries of colon cancer, 
hernita (sic), and depression."  He reported that his colon 
cancer had been treated by Richard Sheinbaum, M.D., and 
Charlie Littlejohn, M.D.; his hernia had been treated by 
Philip R. Corvo, M.D., and his erectile dysfunction and 
depression had been treatment by Alan Folkoff, M.D.  A June 
2006 written statement from Dr. Sheinbaum conveys that:

[The veteran] served in the U.S. Navy 
some forty years ago and was exposed to 
disinfectant/bacterial sprays during that 
time.  Those sprays may possibly be 
associated with his colon cancer.  

Given the veteran's contentions of chemical exposure in 
service, the Board finds that his service personnel records 
are potentially relevant and should be obtained.  As clinical 
documentation from Dr. Sheinbaum and the other identified 
private physicians is not of record, the veteran should also 
once again be asked to provide release forms so that VA can 
obtain these records, particularly those of Dr. Sheinbaum.

The veteran has not been afforded a VA examination for 
compensation purposes.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of 
Dr. Sheinbaum's statement, the Board finds that an 
examination would be helpful in resolving the claims of 
entitlement to service connection for colon cancer, chronic 
irritable bowel syndrome, a chronic hernia disorder, and 
chronic erectile dysfunction.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) the veteran's 
service personnel file (201 or 
equivalent) be forwarded for 
incorporation into the record.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his colon cancer, chronic 
irritable bowel syndrome, chronic hernia, 
chronic erectile dysfunction, and chronic 
depression including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Richard Sheinbaum, M.D., 
Charlie Littlejohn, M.D., Philip R. 
Corvo, M.D., Alan Folkoff, M.D, and all 
other identified health care providers 
and request that they forward copies of 
all available relevant clinical 
documentation for incorporation into the 
claims file.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the current nature 
and etiology of his colon cancer, chronic 
irritable bowel syndrome, chronic hernia, 
and chronic erectile dysfunction.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should advance an opinion 
addressing the following questions:  

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's colon 
cancer originated during active 
service; is etiologically-related to 
the veteran's claimed inservice 
chemical exposure; or is in any 
other way causally related to active 
service.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
irritable bowel syndrome originated 
during active service; is 
etiologically-related to the 
veteran's claimed inservice chemical 
exposure; or is in any other way 
causally related to active service.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
hernia disorder originated during 
active service; is 
etiologically-related to the 
veteran's claimed inservice chemical 
exposure; or is in any other way 
causally related to active service.  

d.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
erectile dysfunction originated 
during active service; is 
etiologically-related to the 
veteran's claimed inservice chemical 
exposure; or is in any other way 
causally related to active service.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to service connection for 
colon cancer claimed as the result of 
chemical exposure, chronic irritable 
bowel syndrome claimed as the result of 
chemical exposure, a chronic hernia 
disorder to include a ventral hernia 
claimed as the result of chemical 
exposure, chronic erectile dysfunction, 
and a chronic acquired psychiatric 
disorder to include depression claimed as 
the result of chemical exposure with 
express consideration of 38 
U.S.C.A.§ 1116 (West 2002) and 38 C.F.R. 
§§ 3.307, 3.309 (2007).  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) and given the 
opportunity to respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


